Citation Nr: 1635190	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  08-10 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left parotid tumor, postoperative, with residual numbness of the left cheek.  

2.  Entitlement to an increased initial rating in excess of 10 percent for trigeminal neuralgia.

3.  Entitlement to an initial compensable rating for scars of the left neck, residuals of left parotid tumor, prior to December 4, 2015, and in excess of 10 percent thereafter. 

4.  Entitlement to service connection for right ulnar and median neuropathy, claimed as a wrist disorder.

5.  Entitlement to service connection for a left wrist disorder.  

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO); as well as a July 2013 rating decision granting service connection for trigeminal neuralgia and scars of the left neck, which the Veteran appealed.  

In August 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Board notes that while the Veteran testified at this hearing regarding his claims for an increased rating for left parotid tumor, postoperative, with residual numbness of the left cheek and his wrist disorders, that he has not yet been afforded a hearing for his appeals for an increased rating for trigeminal neuralgia and scars of the left neck, which were certified to the Board in May 2016.

The Board also notes that in March 2016, the Veteran was granted an increased rating of 10 percent for his service-connected scars of the left cheek, effective December 4, 2015.  The Veteran's representative submitted a Notice of Disagreement wishing to appeal the effective date of the left side of neck scars rating in the March 2016 decision.  Therefore, the Board notes that the representative appears to be disagreeing with the effective date of the 10 percent rating, as opposed to the initial effective date.  The Board further notes that as the Veteran already perfected an appeal of the initial rating for the scars in November 2015, the rating, including the assignment of any staged ratings and their effective dates, is already currently on appeal.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In March 2013, the Veteran submitted a claim form for individual unemployabilty, which was subsequently denied in a November 2013 rating decision.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in the September 2010 Remand, the RO/Appeals Management Center (AMC) was instructed to request from the National Personnel Records Center (NPRC) or other appropriate source, the Veteran's service clinical (hospital inpatient) records for treatment of his claimed wrist injuries in 1962 at Fort Gordon in Augusta, Georgia and Tyndall Air Force Base.  It was also noted that if the requested information was unavailable, that the Veteran should be apprised of such and given the opportunity to submit the requested information.  In January 2011, one request for information was sent to the NPRC through the Personnel Information Exchange System requesting the above records.  In February 2011, a response was received that Fort Gordon records had been mailed and that there were no records from Tyndall Airforce Base.  

In November 2015, the Veteran was sent a letter from the Evidence Intake Center notifying him that VA had requested treatment records from Tyndall Air Force Base but they stated none were available, and that VA had requested records from Fort Gordon but only dental records were sent.  The Veteran was not properly notified in accordance with 38 C.F.R. § 3.159(e) that he was ultimately responsible for providing the evidence and that VA would decide the claim based on the evidence available unless the Veteran submitted outstanding records.  Therefore, upon remand, another attempt should be made to secure these records and if unavailable, the Veteran should receive proper notification.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Finally, on the Veteran's November 2015 VA Form 9 for the issues of increased ratings for trigeminal neuralgia and scars of the left neck, the Veteran's representative requested a Videoconference hearing.  This hearing has not yet been scheduled, and should be scheduled upon remand.

Furthermore, adjudication of the increased rating claim for his left parotid tumor, postoperative, with residual numbness of the left cheek should be deferred until after the Veteran's hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  Request again from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or any other appropriate source (including directly from the hospital), the Veteran's service clinical (hospital inpatient) records for treatment of claimed wrist injuries in 1962 at Fort Gordon in Augusta, Georgia and Tyndall Air Force Base in Bay County, near Panama City, Florida.  The RO/AMC is directed to provide all relevant service documents that will aid in the search.  All written correspondences sent and received should be incorporated into the claims file.  

If the requested information is unavailable after all reasonable efforts have been exhausted, the Veteran should be apprised of such and given the opportunity to submit the requested information in accordance with 38 C.F.R. § 3.159(e).    

2.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at an appropriate RO to discuss his increased rating claims for trigeminal neuralgia, left neck scars, and TDIU.

3.  Following his scheduled hearing, and after completing above requested actions, and any additional notification and/or development warranted, the RO/AMC must readjudicate the Veteran's claims for an increased rating for left parotid tumor, postoperative, with residual numbness of the left cheek and service connection for his bilateral wrist disorder, as well as adjudicate the claims for increased ratings for trigeminal neuralgia, left neck scars, and TDIU.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative the necessary supplemental statements of the case (SSOC) and afford an appropriate time period for response before the appeals are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




